Citation Nr: 1526143	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to June 1947, from November 1947 to November 1953, and from April 1960 to May 1968.  The Veteran died in December 2011.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

In April 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was most recently before the Board in May 2014 when the Board remanded it for further action.  There has been compliance with the Board's instructions and the Board may now proceed to adjudicate the claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 2011; his death certificate lists his causes of death as rheumatoid lung disease and emphysema.  

2.  At the time of Veteran's death, service connection had been established for end stage glenohumeral degenerative joint disease of the right shoulder (previously evaluated as bursitis), residuals of a fracture of the right fibula, post-operative cholecystectomy, and fracture of the right mandible. 

3.  The most probative evidence of record does not support a finding that the Veteran's service-connected disabilities, either singly or in combination, were the principal or a contributory cause of his death.

4.  The most probative evidence of record does not support a finding that service-connection is warranted for emphysema, rheumatoid arthritis, or rheumatoid lung disease.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in 2012.  In January 2015, the appellant submitted a response to the most recent supplemental statement of the case and said she had no additional information or evidence to submit.  The appellant does not contend that she has been prejudiced by an error in notice, if any. 

The duty to assist has also been met.  The claims file includes service treatment records (STRs), post service clinical records, lay statements, and a written article.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a duty to obtain.  

A VA medical opinion has not been obtained.  In the context of a cause of death claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The Board finds that it is not necessary to obtain a medical opinion in this case, because there is no reasonable possibility that such assistance would aid in substantiating the claim.  As is discussed in detail below, the evidence does not indicate that the disease process leading to the Veteran's death was related to his active military service or service-connected disability.  Thus, further assistance including a medical opinion is not warranted.  

Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Analysis

At the time of Veteran's death, service connection had been established for end stage glenohumeral degenerative joint disease of the right shoulder (previously evaluated as bursitis), residuals of a fracture of the right fibula, post-operative cholecystectomy, and fracture of the right mandible. 

The Veteran's death certificate lists his causes of death as rheumatoid lung disease and emphysema.  Service connection was not in effect for either disability.

The appellant has presented several theories as to the Veteran's death.  She claims that the pain from his service connected disabilities prevented him from exercising and fighting off his lung disease which led to his death.  She claims that the Veteran had been exposed to asbestos and carbon dioxide from a fire extinguisher in service, and that this was the cause of his lung disease which led to his death.  Finally, she claims that the Veteran's service-connected right shoulder disability was actually a form of rheumatoid arthritis, or causally related to rheumatoid arthritis, and that his rheumatoid arthritis caused his rheumatoid lung disease (interstitial), which in turn caused his death.

First, the Board has considered the appellant's contention that the Veteran's service-connected disabilities prevented him exercising and fighting off his lung disease.  As noted above, the Veteran was service-connected for end stage glenohumeral degenerative joint disease of the right shoulder (previously evaluated as bursitis), residuals of a fracture of the right fibula, post-operative cholecystectomy, and fracture of the right mandible.  There is no competent credible evidence of record that the Veteran's service-connected disabilities prevented him from exercising to such an extent that he was more susceptible to rheumatoid lung disease (interstitial) or emphysema, or to such an extent that his ability to fight off the effects of such diseases was compromised.  In this regard, the Board acknowledges the VA clinical records which reflect that the Veteran reported limitation of motion of the shoulder and difficulty moving it above the head (e.g. January 2005, April 2005), and that his end stage glenohumeral DJD with massive rotator cuff tear of the right shoulder prevented exercise; however, this is not synonymous with causing an inability to exercise the respiratory system or a diminished ability to handle a lung disease.  The Board also acknowledges the appellant's statement that the Veteran's pain was so severe as to prevent exercise; however, her lay statement is insufficient to support a finding that his service-connected disabilities contributed to the Veteran's death, given the medical complexity of the determining the cause of the Veteran's death and in light of the evidence that the Veteran had nonservice-connected rheumatoid arthritis and other nonservice-connected disabilities.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The Board has also considered the Veteran's 1964 cholecystectomy (surgical removal of the gallbladder).  The evidence does not support a finding that the Veteran's gallbladder removal in 1964 caused residuals to the extent that the Veteran's ability to exercise, or handle the symptoms of a lung disability, was diminished.  In addition, the evidence does not support a finding that the Veteran's fracture of the right mandible in 1948 and/or his residuals of a fracture of the right fibula caused symptoms to the extent that his ability to exercise, or handle the symptoms of a lung disability, was diminished.  

The Board has also considered, without regard to exercise, whether any of the Veteran's service-connected disabilities contributed to his death, but finds that the evidence does not support such a finding.  There is no probative evidence of record that the Veteran's right shoulder disability, cholecystectomy, residuals of a right fibula, or mandible fracture contributed to his death.

Second, the Board has considered whether there is sufficient evidence that the Veteran had exposure to asbestos and carbon dioxide which was as likely as not the cause of his lung diseases, but finds that there is not.  As noted above, the Veteran was diagnosed with emphysema and rheumatoid lung disease.  Emphysema is a pathological accumulation of air in the tissues or organs.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Rheumatoid lung disease is related to rheumatoid arthritis.  Rheumatoid arthritis is a chronic systemic disease marked by inflammatory changes. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (f).  The Veteran's military occupational specialty in the Air Force was an aircraft electrical repair technician; it is not listed as an occupation with a higher incident of asbestos exposure.  Moreover, the Veteran's mere presence in the Navy and/or Air Force is not presumptive for asbestos exposure.  Importantly, the evidence of record does not reflect that the Veteran has not been diagnosed with a lung disease which has been clinically found to be due to asbestos exposure.

The appellant's lay assertion that the Veteran was exposed to carbon dioxide and/or asbestos and that such exposure was causally related to his emphysema and/or rheumatoid lung disease is not supported by the evidence of record and is insufficient to warrant service connection.  While the Veteran may have had some carbon dioxide exposure in service, the clinical evidence does not support a finding that his lung diseases were related to such.  To the contrary, the clinical evidence supports a finding that the Veteran's interstitial lung disease was due to rheumatoid arthritis.  

The VA Adjudication Procedure Manual, M21-1 MR, part IV, Subpart ii, Chapter 2 provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract. See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (b).  While the Veteran has lung disabilities, his disabilities are not identified in the above list.  

With regard to the contention involving rheumatoid arthritis (and its relationship to rheumatoid lung disease), and that such was due to service, the RO, in an April 1976 rating decision, denied the Veteran's claim for service connection for rheumatoid arthritis.  The Veteran did not appeal the decision, and it became final.  In April 1980, September 2006 and July 2009, the RO denied reopening the claim because it found that new and material evidence had not been received.  At the time of the last final denial, the evidence included the Veteran's allegation that his rheumatoid arthritis was most likely initially misdiagnosed as bursitis.  At the 2014 Board hearing, the appellant essentially makes the same allegation.  There is still no new and material evidence, or probative evidence, indicative that the Veteran's rheumatoid arthritis was due to service.  

The Board has also considered the STRs for evidence indicative that service connection is warranted for the cause of the Veteran's death.  A June 1951 STR reflects that the Veteran was diagnosed with minimal pneumonitis right lower lung. and blunting of the right costo-phrenic angle.  He was treated and cleared of pneumonitis.  Subsequently, he had fluid again collecting and was diagnosed with interstitial pneumonia (cause undetermined) and pleurisy, chronic, nontuberculous in July 1951.  He was treated and subsequently released after 28 days of hospitalization with no physical limitations (i.e. his physical profile was a "1" in every area.)  He was discharged to general service duties.  

A 1953 STR reflects that the Veteran was diagnosed with influenza and a common cold.  There is no competent clinical evidence of record that the Veteran's symptoms in service were symptoms of emphysema and/or rheumatoid lung disease.  

The Veteran's reports of examination in 1954, 1960, 1966, 1967 all refect normal lungs and chest upon evaluation.  In addition, a December 1963 lung x-ray was essentially negative, as were x-rays in 1960, 1966, and 1967. 

The Veteran separated from service in 1968.  A post service June 1976 VA examination report reflects a diagnosis of mild chronic obstructive pulmonary disease (COPD).  This was more than eight years after separation from his last period of active service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
 
The Board has considered the statements of the appellant with regard to the cause of the Veteran's death; however, she has not been shown to have the education, training, or experience necessary to make a competent opinion as to etiology of his lung disabilities, especially in light of the Veteran's long standing diagnosis of rheumatoid arthritis, his age at the time of his death, and his 40 pack year smoking history. (See September 2009, April 2010 and May 2011 VA clinical records.)  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana, 24 Vet. App. at 435; See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also notes that the Veteran had a 40 year pack history of smoking, which ended in approximately 1986.  Thus, he may have smoked while in service.  However, service connection for a disability which may be due to tobacco smoking is not warranted.  (See 38 C.F.R. § 3.300 (2014) (service connection will not be considered for disability related to tobacco products for claims filed after June 9, 1998).

Service connection for the cause of the Veteran's death is not warranted because the probative evidence of record does not reflect that the Veteran's service-connected disabilities, singly or together, were a principal or a contributory cause of death or that another disability, such as his lung diseases, should have been service connected during his lifetime.  The Board appreciates the Veteran's service.  The Board is also sympathetic to the appellant's situation as a widow; however, the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


